Mellen C. J.
delivered the opinion of the Court.
*287It is not necessary in this case to decide as to the effect of an indorsement of a writ, when the name of the plaintiff is written on the back thereof, by a person specially authorised for that purpose. Such is not the mode in which it was done in the present instance. It is admitted that the indorsement of the plaintiff’s name was made by Mr. M'Arthur, by virtue of his employment, as attorney for the plaintiff. We are not aware of his having such an authority, merely in consequence of his employment to commence the action, as the attorney of the plaintiff. Such a construction of the statute would be a virtual repeal of it. An original writ must be endorsed by the plaintiff or his attorney; and we have decided in Davis v. McArthur, 3 Greenl. 27, and again in How v. Codman, 4 Greenl. 79, that when the attorney signs the name of the plaintiff and adds his own too, thus : “ Green Cram, by his attorney R. A. L. Codman,” the attorney was bound. It is not worth while to try these experiments for the purpose of evading the statute ; they cannot succeed. Had Mr. McArthur signed his own name, as he did in Davis v. McArthur, he would have been bound ; as he did not, the writ is abated for the want of a legal indorsement.

Writ abated and judgment for a return.